DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of Boyce and Yuan does not teach a method comprising, by a first computing system: receiving, from a second computing system, video streams of a scene, the video streams comprising at least a first image and a second image that are simultaneously captured by a first camera and a second camera of the second computing system, respectively; determining, using a sensor system, a view angle of a viewer with respect to a display region of a monoscopic display associated with the first computing system; generating an output image of the scene by blending, according to blending proportions computed using the view angle of the viewer, at least a first portion of the first image and a second portion of the second image, wherein pixel values of the output image are determined based on (1) values of the blending proportions computed using the view angle of the viewer and (2) corresponding pixel values of at least the first portion of the first image and the second portion of the second image, and wherein the values of the blending proportions are determined based on a comparison of the view angle of the viewer to a predetermined view angle range; and displaying the output image in the display region of the monoscopic display as disclosed in paragraph [60] of the specification. Claims 15 and 18 are allowable for the same reasons as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425